Citation Nr: 0032168	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for metastasized squamous 
cell carcinoma of the pharynx claimed as the result of 
ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to November 
1952.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the St. Petersburg, Florida, Regional Office (RO) which 
denied service connection for metastasized squamous cell 
carcinoma of the pharynx.  The veteran has been represented 
throughout this appeal by the American Legion.  


REMAND

The veteran asserts on appeal that he developed squamous cell 
carcinoma of the pharynx secondary to his ionizing radiation 
exposure during Operation BUSTER-JANGLE while he was 
stationed at Nellis Air Force Base between October and 
November of 1951 and Operation TUMBLER while serving as a 
B-29 bomber crewman stationed at March Air Force Base between 
April and June 1952.  The veteran states that he often flew 
through radiation-contaminated airspace over the Salton Sea 
and the Tonopah Test Range, a part of the Nevada Test Site.  
Upon landing, his aircraft underwent decontamination measures 
and radiation monitoring.  The veteran's military duties 
reportedly required him to perform in-flight tasks in open 
bomb bays.  

Cancer of the pharynx is a radiogenic disease under the 
provisions of 38 C.F.R. §§ 3.309(d), 3.311 (2000).  In 
February 1999, the RO requested that the Defense Threat 
Reduction Agency (DTRA) confirm the veteran's presence at 
Nellis Air Force Base; the nature of his duties there; and 
his recorded level of radiation exposure.  An April 1999 
report from DTRA indicated that the veteran was not exposed 
to ionizing radiation while stationed at Nellis Air Force 
Base.  The RO apparently did not request that the DTRA 
address the veteran's alleged ionizing radiation exposure 
while stationed at March Air Force Base.  Such action would 
be helpful in resolving the issues raised by the instant 
appeal.  

The statutes governing the adjudication of claims for 
Department of Veterans Affairs (VA) benefits have recently 
been amended.  The amended statutes direct that, upon receipt 
of a complete or substantially complete application, the VA 
shall notify the veteran and his representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's 
claim for service connection has not been considered under 
the amended statutes.  Therefore, the claim must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should request that the DTRA 
confirm the veteran's presence at March 
Air Force Base; the nature of his duties 
there; and his recorded level of 
radiation exposure, if any.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for metastasized squamous cell 
carcinoma of the pharynx claimed as the 
result of ionizing radiation exposure.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


